Citation Nr: 1442849	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  08-17 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a cardiovascular disability (heart condition).  


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served in the U.S. Army and Army Reserve, including periods of active duty from April 1965 to March 1967, in April 1991, and from July to August 2002.  He served several periods of inactive duty for training (INACDUTRA) for the Army Reserve, including an April 2000 period.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge in November 2009.  

The Board previously decided this appeal in December 2009 and in January 2013.  

In an October 2011 Memorandum Decision, the U.S. Court of Appeals for Veterans Claims (Court) vacated the Board's December 2009 decision and remanded the case to the Board for further proceedings consistent with the Court's decision.  In September 2013, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs, vacated the Board's January 2013 decision, and remanded the case to the Board for action consistent with the terms of the JMR.  

The Board has reviewed the Veteran's physical claims file as well as that portion of his claims file stored electronically, to ensure a full review of all relevant evidence.  


FINDING OF FACT

At this time, the Veteran has a current disability due to a myocardial infarction suffered during INACDUTRA in the year 2000.  



CONCLUSION OF LAW

The criteria for service connection for cardiovascular disability have all been met.  38 U.S.C.A. §§ 1110, 1131, 101 (23), (24), 5107(b); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and includes any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101 (24) (West 2002); 38 C.F.R. § 3.6 (2013).  

INACDUTRA is duty (other than full-time duty) prescribed for Reserves (including commissioned officers of the Reserve Corps of the Public Health Service) by the Secretary concerned under section 206 of title 37 or any other provision of law.  38 U.S.C.A. § 101 (23) (West 2002).  

ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101 (22).  

Consistent with the October 2011 Memorandum Decision, the Board concludes that the training during which the Veteran suffered a myocardial infarction was during a period of INACDUTRA.

VA examinations, including in May 2008, document a diagnosis of chronic heart failure.  This satisfies the present disability element of a service connection claim.

The Veteran has submitted statements from "J.M.R." and "H.W.H.", dated in June and August 2007, respectively, in which these individuals report that they observed the Veteran suffering from breathing problems and profuse sweating, as well as other symptoms, during a physical fitness test (PFT) run in 2000, conducted as part of training in the Reserves, although they were not clear as to the exact date.  These individuals were both in the capacity of military service at that time and refer to the event as occurring during an annual PFT.  The Veteran reports essentially the same information.  

The Board obtained an expert opinion from a VA cardiologist in April 2014.  The cardiologist provided an extensive history of the Veteran's cardiac condition obtained from the claims file.  The cardiologist ultimately provided the following expert opinion:  "Looking at the description of the Veteran's symptoms and physical condition from different witnesses, there is more than 50% probability that he suffered a Myocardial Infarction during the PFT run in 2000."  In a May 2012 letter, a physician, Dr. "R.H.", opined that the Veteran's current heart disability is due to that myocardial infarction suffered during the PFT run.  These opinions, together with the statements of the Veteran, J.M.R. and H.W.H., are sufficient evidence to meet the in-service and nexus elements of a service connection claim.  

As all three elements required for service connection have been met, the appeal must be granted.  

In this decision, the Board grants the benefit sought and makes no determination unfavorable to the Veteran.  As such, even if VA has not met its duties no notify and assist the Veteran in obtaining evidence to substantiate his claim, such error is harmless and no further discussion of those duties is necessary.  

ORDER

Service connection for a cardiovascular disability (heart condition), is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


